EXHIBIT 10(l)

kate spade & company

EXECUTIVE SEVERANCE AGREEMENT

This Executive Severance Agreement (this “Agreement”), effective as of January
1, 20[  ] (the “Effective Date”), is by and between Kate Spade & Company (the
“Company”), a Delaware corporation, and [  ] (the “Executive”).

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Compensation Committee”) has determined that appropriate steps should be
taken to reinforce and encourage the continued attention and dedication of the
Executive to his or her assigned duties in the face of possible distraction of
the Executive by virtue of the personal uncertainties and risks created by the
possibility of termination of, or adverse change to, his or her employment;

WHEREAS, the Compensation Committee believes it is in the Company’s best
interests to ensure that the Executive will refrain from certain competitive
activities with the Company and its affiliates as described herein; and

NOW, THEREFORE, to assure the Company it will have the continued undivided
attention and services of the Executive and the availability of his or her
advice and counsel, and to induce the Executive to remain in the employ of the
Company hereinafter, for the benefit of the Company, and for other good and
valuable consideration, the Company and the Executive agree as follows:

1. Term of Agreement.   

(a) The term of this Agreement shall commence immediately upon the Effective
Date and end on December 31, 20[  ] (as extended pursuant to the immediately
following sentence, if applicable, the “Term”).  The Term shall be automatically
extended for additional [  ] -year periods, unless the Company delivers notice
to the Executive on or prior to October 31st  of the year in which the
expiration of the Term occurs of its intent not to extend the Term.  The
“Employment Period” means the earlier of the expiration of the Term or the
Executive’s termination of employment. 

(b) If a Change in Control occurs at any time during the period in which this
Agreement is effective, then, notwithstanding any provision hereof to the
contrary, this Agreement shall continue in effect for (i) the remainder of the
month in which the Change in Control occurred and (ii) a term of twelve (12)
months beyond the month in which such Change in Control occurred; provided that
if any obligations of the Company hereunder shall not have been fully and
finally discharged at the end of such twelve (12) month period, this Agreement
shall remain in effect until such obligations shall have been finally discharged
in full. If the Company enters into an agreement to pursue and consummate a
transaction, and if such consummation would result in a Change in Control, the
Company will not deliver any notice not to extend the Term under Section 1(a)
for so long as the Company remains subject to the obligation to pursue and
consummate such a Change in Control transaction. 

 



ESA(2)

--------------------------------------------------------------------------------

 

 

2. Termination.

(a) Cause.  The Executive’s employment may terminate immediately, with or
without Cause, at the election of the Company and upon notice from the Company
to the Executive.  As used herein, the term “Cause” means:

(i) the Executive’s willful and intentional repeated failure or refusal,
continuing after notice that specifically identifies the breach(es) complained
of, to perform substantially his or her material duties, responsibilities and
obligations (other than a failure resulting from the Executive’s incapacity due
to physical or mental illness or other reasons beyond the control of the
Executive), and which failure or refusal results in demonstrable direct and
material injury to the Company;

(ii) any willful or intentional act or failure to act involving fraud,
misrepresentation, theft, embezzlement, dishonesty or moral turpitude
(collectively, “Fraud”) which results in demonstrable direct and material injury
to the Company;

(iii) the Executive’s conviction of (or a plea of nolo contendere to) an offense
which is a felony in the jurisdiction involved or which is a misdemeanor in the
jurisdiction involved but which involves Fraud; or

(iv) the Executive’s material breach of a written policy of the Company or the
rules of any governmental or regulatory body applicable to the Company.

For purposes of this Section 2, no act, or failure to act, on the Executive’s
part shall be deemed “willful” or “intentional” unless done, or omitted to be
done, by the Executive without reasonable belief that the Executive’s action or
omission was in the best interests of the Company.

(a) Cause Determination.  The Executive’s termination for Cause will be
determined by the Compensation Committee based upon the recommendation of the
Chief Executive Officer and General Counsel of the Company.

(b) Death; Disability.  The Executive’s employment with the Company terminates
upon the Executive’s death or, at the Company’s option, by written notice to the
Executive (or the Executive’s legal representative) upon the Executive’s
Disability.  As used herein the term “Disability” means any physical or mental
condition that would qualify the Executive for a disability benefit under the
long-term disability plan maintained by the Company, or, if there is no such
plan, a physical or mental condition that prevents the Executive from performing
the essential functions of the Executive’s position (with or without reasonable
accommodation) for a period of six (6) consecutive months.  A determination of
Disability will be made by a physician satisfactory to both the Executive and
the Company; provided that, if the Executive and the Company cannot agree as to
a physician, then each will select a physician and these two together will
select a third physician, whose determination as to Disability will be binding
on the Executive and the Company.  The Executive, the Executive’s legal
representative or any adult member of the Executive’s immediate family shall
have the right to present to the Company and such physician such information and
arguments on the Executive’s behalf as the Executive or they deem appropriate,
including the opinion of the Executive’s personal physician.



-2-

 

--------------------------------------------------------------------------------

 

 

(c) Performance-Based Termination.  The Company may terminate the Executive’s
employment based on performance (“Performance-Based Termination”).  To
constitute a Performance-Based Termination, the Executive must receive a written
warning setting forth the performance deficiency and be afforded the opportunity
to cure performance for a period of 60 days following the date of the written
warning.  Following the 60-day cure period, if the Company determines that the
Executive’s performance has not improved, the Company shall notify the Executive
in writing of the Performance-Based Termination and the Executive shall have the
opportunity to appeal the Performance-Based Termination to the Board of
Directors of the Company within two (2) business days following the date of the
Company’s notice of termination.  Any determination by the Board shall be final
and binding.

(d) Change in Control.  For purposes of this Agreement, a “Change in Control” of
the Company shall be deemed to have occurred upon the happening of any of the
following events: (i) any “person,” including a “group,” as such terms are
defined in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended, and the rules promulgated thereunder, becomes the beneficial owner,
directly or indirectly, whether by purchase or acquisition or agreement to act
in concert or otherwise, of 35% or more of the outstanding shares of common
stock of the Company to an unaffiliated third party; (ii) the sale of all or
substantially all of the assets of the Company; or (iii) the election or
appointment during any 12-month period of a majority of the members of the Board
of Directors of the Company whose election or appointment is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election.

3. Payment of Accrued Salary.  Upon termination for any reason, the Executive
shall be paid, in accordance with the Company’s regular payroll practices, an
amount equal to the Executive’s accrued but unpaid base salary (“Accrued
Salary”), as provided in Section 4 hereof.

4. Severance.

(a) Termination for Cause; Voluntary Termination Without Good Reason.  In the
event that the Executive’s employment is terminated due to (i) a termination by
the Company for Cause or (ii) the Executive’s resignation without Good Reason
(as defined herein), the Company shall pay to the Executive an amount equal to
the Executive’s Accrued Salary.

(b) Termination Due to Death or Disability.  In the event that the Executive’s
employment is terminated due to the Executive’s death or Disability:

(i) the Company shall pay to the Executive an amount equal to the
Executive’s Accrued Salary; and

(ii) the Executive shall be eligible for a pro-rated bonus (“Pro-Rated Bonus”)
in respect of the Company’s fiscal year during which the termination occurs
based on (x) the Company’s actual performance as determined pursuant to the
provisions of the Company’s relevant bonus plan and (y) a fraction, the
numerator of which is the number of whole months in the fiscal year prior to the
date on which the Executive’s employment terminates and the denominator of which
is twelve (12), payable at the time bonuses would otherwise be paid pursuant to
the applicable bonus plan (which shall be within the “short-term deferral”
period set forth in Section 409A of the Internal Revenue Code of

-3-

 

--------------------------------------------------------------------------------

 

 

1986, as amended, and the regulations and guidance promulgated thereunder (the
“Code”)).

(c) Performance-Based Termination. If a Performance-Based Termination occurs
then, subject to Section 4(g):

(i) the Company shall pay to the Executive an amount equal to the Executive’s
Accrued Salary;

(ii) the Company shall provide Benefits Continuation for the Executive and the
Executive’s family, as provided in Section 4(e) below;

(iii) the Executive shall be eligible for a Pro-Rated Bonus payable at the time
bonuses would otherwise be paid pursuant to the applicable bonus plan (which
shall be within the “short-term deferral” period set forth in Section 409A of
the Code); and

(iv) the Company shall continue to pay to the Executive his or her base salary
at the then-current rate for a period of 52 weeks, payable in accordance with
the Company’s ordinary payroll practices, following the Performance-Based
Termination, less an amount to be deducted on an after-tax basis equal to the
Executive’s portion of the premiums applicable to the Benefits Continuation for
such period. 

The payments and benefits set forth in Section 4(c)(ii)-4(c)(iv) are contingent
on the Executive’s execution, delivery and non-revocation of the Release as
provided for in Section 4(g).  Payments pursuant to Section 4(c)(iv) shall
commence on the 60th day following the Executive’s date of termination of
employment and (B) within 14 calendar days following this payment commencement
date, salary continuation payments relating to the first 60 days shall be paid
in a lump sum.  Notwithstanding the foregoing, if, and only to the extent
required to avoid the imputation of any tax, penalty or interest pursuant to
Section 409A of the Code, the aggregate payments pursuant to Section 4(c)(iv)
(excluding those payments that constitute short-term deferrals under Code
Section 409A) shall be reduced to the amount that is one dollar less than the
maximum amount payable pursuant to a "separation pay plan" for separation pay
due to involuntary separation from service as set forth in Section 409A of the
Code and the regulations promulgated thereunder (the “Performance Severance
Payment Limit”).  The Company shall, in its sole discretion, determine if the
amounts payable pursuant to Section 4(c)(iv) are in excess of the Performance
Severance Payment Limit.  In determining the aggregate payments pursuant to
Section 4(c)(iv) subject to reduction, such amount shall be determined prior to
giving effect to any deductions relating to the Executive’s portion of the
premiums applicable to the Benefits Continuation.  The Executive shall have no
rights to receive any payments in excess of the Performance Severance Payment
Limit.

(d) Termination Without Cause; Voluntary Termination for Good Reason;
Termination in Connection with a Change in Control.  Subject to Section 4(g), in
the event that the Executive’s employment is terminated (1) by the Company other
than for Cause and other than upon the Executive’s death or Disability, or a
Performance-Based Termination; (2) by the Executive for Good Reason; or (3) by
the Company (other than for Cause and other than upon the Executive’s death,
Disability or Performance-Based Termination) in connection with a Change in
Control or by the Executive for Good Reason in connection with a Change in
Control:



-4-

 

--------------------------------------------------------------------------------

 

 

(i) the Company shall pay to the Executive an amount equal to the Executive’s
Accrued Salary;

(ii) the Company shall provide Benefits Continuation for the Executive and the
Executive’s family, as provided in Section 4(e) below;

(iii) the Company shall pay to the Executive an amount equal to [  ]  ([  ])
times the Executive’s then current annual target bonus, plus an amount equal to
[  ] ([  ]) times the Executive’s then-current annual base salary, less an
amount equal to the Executive’s portion of the premiums applicable to the
Benefits Continuation for 26 weeks.  For the avoidance of doubt, no amount shall
be paid pursuant to Section 4(d) in respect of the annual bonus for the year in
which the Executive’s employment is terminated.

Payments pursuant to Section 4(d)(iii) shall be made in a single lump sum on the
60th day following the Executive’s date of termination of employment, subject to
the Executive’s execution, delivery and non-revocation of the Release as
provided for in Section 4(g).  For the purposes of this Agreement, “Good Reason”
shall mean the occurrence of one or more of the following events:  (1) The
Executive experiences a material diminution in duties or responsibilities,
without the Executive’s consent (provided that a change in reporting structure
shall not be deemed a diminution in duties or responsibilities); (2) the Company
moves its principal executive offices by more than 100 miles (provided that such
move increases the Executive’s commuting distance by more than 100 miles); (3) a
material reduction in the Executive’s base salary; or (4) a material breach by
the Company of any of its material obligations under any employment agreement
between the Executive and the Company then in effect; provided, however, that no
event or condition shall constitute Good Reason unless (x) the Executive gives
the Company a written notice of termination for Good Reason no fewer than 30
days prior to the date of termination and not more than 90 days after the
initial existence of the condition giving rise to Good Reason, and (y) the
grounds for termination (if susceptible to correction) are not corrected by the
Company within 30 days of its receipt of such notice.

(e) Benefits Continuation.  If and to the extent provided in Section 4(c) and
4(d), so long as the Executive shall not have breached the Executive’s
obligations to the Company under Sections 6 and 7 hereof (and without limiting
any other remedy available to the Company), the Company shall provide the
Executive and the Executive’s family with coverage substantially identical to
that elected by the Executive during his or her employment by the Company in its
medical, dental, vision programs, and shall provide the Executive with coverage
substantially identical to that provided to the Executive during his or her
employment by the Company in its life insurance programs (subject in the case of
life insurance to insurability at standard rates), until the earlier of (i) 26
weeks following the date of the Executive’s termination or (ii) the date on
which the Executive (or the Executive’s family in the case of the Executive’s
death) becomes eligible to participate in another group welfare plan or program
(“Benefits Continuation”).  Notwithstanding the forgoing, nothing in this
Section 4(e) shall prohibit the Company from making any modification to its
medical, dental, vision and Executive life insurance programs from time to
time.  The Executive shall continue to pay the employee portion of the Benefits
Continuation as in effect from time to time.  If this agreement to provide
Benefits Continuation raises any compliance issues or impositions of penalties
under any non-discrimination rules that have been issued or are issued in the
future pursuant to the Patient

-5-

 

--------------------------------------------------------------------------------

 

 

Protection and Affordable Care Act (PPACA), the parties agree to modify this
Agreement so that it complies with the terms of those non-discrimination rules
without impairing the economic benefit to the Executive.

(f) General.  In the event that the Executive’s employment with the Company is
terminated for any reason, the Company’s payment of the amounts or benefits
provided for in this Section 4 (together with reimbursement of the Executive’s
reasonable and necessary out-of-pocket business expenses incurred through such
date in accordance with the Company’s standard policy in effect at such time)
shall constitute complete satisfaction of all obligations of the Company to the
Executive pursuant to this Agreement.  Upon any termination of employment, the
Executive shall cease to be an employee of the Company for all purposes and
except as otherwise expressly set forth in this Section 4 or Section 11 of
this Agreement, the Company shall have no obligation under this Agreement to
provide the Executive with any employee benefits or perquisites.  In particular,
except as set forth in Section 4(b)(ii) and 4(c)(iii), the Executive shall have
no right to receive a bonus for the year in which the Executive’s employment is
terminated for any reason.

(g) Release Requirement.  The Company expressly conditions its provision of all
payments and benefits due to the Executive pursuant to this Section 4 on receipt
from the Executive of a full general release of all claims against the Company,
its affiliates, and each of their respective officers, directors, insured and
affiliates, in a form and manner determined by the Company in its sole
discretion (“Release”), (which must be signed by the Executive within 21 days
after receipt of the Release (or 45 days if the longer period is required by
law) and such release becoming effective and irrevocable (provided Executive has
not revoked the Release pursuant to and within the statutory revocation period,
if required) in its entirety. The Company will provide the form of Release to
Executive no later than seven (7) calendar days following termination of
employment.

(h) Consideration.  Payments made pursuant to Sections 4(c), 4(d) and 4(e) are
made in consideration of the Executive’s signing a release pursuant to Section
4(g) and compliance with the covenants set forth in Sections 6 and 7.

(i) Sole Remedy.  The Executive’s rights set out in this Agreement shall
constitute the Executive’s sole and exclusive rights and remedies as a result of
the Executive’s actual or constructive termination of employment other than
rights to vested benefits under the Company’s tax qualified and non-qualified
retirement plans or additional vesting of equity awards as provided for under
the terms of those equity awards, or as otherwise required by applicable law,
and the Executive hereby waives any such other claims against the Company as a
result of the Executive’s termination of employment.

(j) Compliance with Section 409A.  This Agreement is intended to satisfy the
requirements of Section 409A of the Code with respect to amounts subject thereto
and shall be interpreted and construed and shall be performed by the parties
consistent with such intent, and the Company shall not make or provide any
payment or benefits if such payment or provision of such benefits would, as a
result, be subject to tax under Section 409A of the Code.    Payments and
benefits provided under this Agreement are intended to be exempt from or qualify
as an exception to Section 409A of the Code, for example by constituting either
a “short-term deferral”

-6-

 

--------------------------------------------------------------------------------

 

 

or pay pursuant to a “separation pay plan,” in each case, in accordance with
Section 409A of the Code and the regulations promulgated thereunder, and all
provisions of the Agreement shall be construed and interpreted in a manner
consistent with such intention and any ambiguities herein will be interpreted to
give effect to such intention.  If, in the good faith judgment of the Company,
any provision of this Agreement could cause the Executive to be subject to
adverse or unintended tax consequences under Section 409A of the Code, such
provision shall be modified by the Company in its sole discretion to maintain,
to the maximum extent practicable, the original intent of the applicable
provision without violating the requirements of Section 409A of the Code.  Each
payment made pursuant to this Agreement shall be deemed a separate payment for
purposes of Section 409A of the Code.  Except as expressly provided otherwise
herein, no reimbursement payable to the Executive pursuant to any provisions of
this Agreement or pursuant to any plan or arrangement of the Company covered by
this Agreement shall be paid later than the last day of the calendar year
following the calendar year in which the related expense was incurred, and no
such reimbursement during any calendar year shall affect the amounts eligible
for reimbursement in any other calendar year, except, in each case, to the
extent that the right to reimbursement does not provide for a “deferral of
compensation” within the meaning of Section 409A of the Code. 

(k) Additional Tax Considerations.  In the event that (but for this Section
4(k)) any payment or benefit received or to be received by the Executive
pursuant to this Agreement or any other plan or arrangement with the Company
(each, a “Payment” and in the aggregate, “Payments”) would constitute an “excess
parachute payment” within the meaning of Section 280G(b)(1) of the Code, or
would otherwise be subject to the excise tax imposed under Section 4999 of the
Code, or any similar federal or state law, then Executive shall be entitled to
receive the “Best Net” for the Executive’s aggregate Payments such that
aggregate Payments that Executive receives will be either (A) the full amount of
Payments or (B) an amount of Payments reduced to the extent necessary so that
Executive incurs no excise tax, whichever results in Executive receiving the
greater after-tax compensation amount taking into account applicable federal,
state, and local income, employment, and other applicable taxes, as well as any
excise tax.  Unless the Executive shall have given prior written notice to the
Company to effectuate any such reduction (if a reduction is required) the
Company shall reduce or eliminate Payments by first reducing or eliminating any
cash severance benefits (with the payments to be made furthest in the future
being reduced first), then by reducing or eliminating any other remaining
Payments (with remaining Payments having the highest excess parachute payment
value being reduced first); provided, however, that any reduction of an amount
that constitutes non-qualified deferred compensation subject to Code Section
409A shall be made only if and to the extent such reduction is permitted under
Code Section 409A without resulting in tax penalties to Executive.  The
preceding provisions of this Section 4(k) shall take precedence over the
provisions of any other plan, arrangement or agreement governing the Executive’s
rights and entitlements to any benefits or compensation.

5. Survival of Certain Benefits Beyond the Term of the Agreement.  If, pursuant
to Section 1(a), this Agreement is allowed to expire, then, if the Executive’s
employment is at any time thereafter terminated: (i) due to the Executive’s
death or Disability; (ii) by the Company other than for Cause; (iii) by the
Executive for Good Reason; or (iv) by the Company (other than for Cause) in
connection with a Change in Control:



-7-

 

--------------------------------------------------------------------------------

 

 

(a) the Company shall pay to the Executive an amount equal to the Executive’s
Accrued Salary; and

(b) the Company shall continue to pay to the Executive his or her base salary at
the then-current rate for a period of [  ] weeks, payable in accordance with the
Company’s ordinary payroll practices, following the Executive’s termination.

The payments and benefits set forth in Section 5(b) are contingent on the
Executive’s execution, delivery and non-revocation of a Release as provided for
in Section 4(g).  Payments pursuant to Section 5(b) shall commence on the 60th
day following the Executive’s date of termination of employment and, within 15
business days following this payment commencement date, salary continuation
payments relating to the first 60 days shall be paid in a lump sum.  For the
avoidance of doubt, the Executive shall not be eligible for the payments set
forth in Section 5(b) if the Executive’s employment is terminated for Cause.

6. Confidentiality.

(a) The Company owns and has developed and compiled, and will own, develop and
compile, certain proprietary techniques and confidential information which have
great value to its business (referred to in this Agreement, collectively, as
“Confidential Information”).  Confidential Information includes not only
information disclosed by the Company and its affiliates, but also information
developed or learned by the Executive during the course or as a result of
employment hereunder, which information the Executive acknowledges is and shall
be the sole and exclusive property of the Company.  Confidential Information
includes all proprietary information that has or could have commercial value or
other utility in the business in which the Company is engaged or contemplates
engaging, and all proprietary information of which the unauthorized disclosure
could be detrimental to the interests of the Company, whether or not such
information is specifically labeled as Confidential Information by the
Company.  By way of example and without limitation, Confidential Information
includes any and all information developed, obtained or owned by the Company
concerning trade secrets, techniques, know-how (including designs, plans,
procedures, merchandising know-how, processes and research records), software,
computer programs, innovations, discoveries, improvements, research,
development, test results, reports, specifications, data, formats, marketing
data and plans, business plans, strategies, forecasts, unpublished financial
information, orders, agreements and other forms of documents, price and cost
information, merchandising opportunities, expansion plans, designs, store plans,
budgets, projections, customer, supplier and subcontractor identities,
characteristics and agreements, and salary, staffing and employment information.
Notwithstanding the foregoing, Confidential Information shall not in any event
include information which (i) was generally known or generally available to the
public prior to its disclosure to the Executive; (ii) becomes generally known or
generally available to the public subsequent to disclosure to the Executive
through no wrongful act of any person; or (iii) which the Executive is required
to disclose by applicable law, regulation, or legal process (provided that,
unless prohibited by law, the Executive provides the Company with prior notice
of the contemplated disclosure and reasonably cooperates with the Company, at
the Company’s expense in seeking a protective order or other appropriate
protection of such information). Notwithstanding anything to the contrary
contained in this Agreement or in the Release, nothing shall limit Executive’s
ability to communicate with the

-8-

 

--------------------------------------------------------------------------------

 

 

United States Securities and Exchange Commission or any other federal, state or
local governmental agency or commission (“Government Agencies”) or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company. This Agreement does not limit Executive’s right to
receive an award for information provided to any Government Agency.

(b) The Executive acknowledges and agrees that in the performance of the
Executive’s duties hereunder the Company will from time to time disclose to the
Executive and entrust the Executive with Confidential Information.  The
Executive also acknowledges and agrees that the unauthorized disclosure of
Confidential Information, among other things, may be detrimental to the
Company’s interests, an invasion of privacy and an improper disclosure of trade
secrets.  The Executive agrees that the Executive shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
corporation, partnership, individual or other third party, other than in the
course of the Executive’s assigned duties and for the benefit of the Company,
any Confidential Information, either during the Employment Period or thereafter.

(c) In the event the Executive’s employment with the Company ceases for any
reason, the Executive will not remove from the Company’s premises without its
prior written consent any records, files, drawings, documents, equipment,
materials or writings received from, created for or belonging to the Company,
including those which relate to or contain Confidential Information, or any
copies thereof.  Upon request or when the Executive’s employment with the
Company terminates, the Executive will immediately deliver the same to the
Company.

(d) During the Employment Period, the Executive will disclose to the Company all
designs, inventions and business strategies or plans developed by the Executive
during such period which relate directly or indirectly to the business of the
Company, including without limitation any process, operation, product or
improvement.  The Executive agrees that all of the foregoing are and will be the
sole and exclusive property of the Company and that the Executive will at the
Company’s request and cost do whatever is necessary to secure the rights
thereto, by patent, copyright or otherwise, to the Company.

(e) The Executive and the Company agree that the Executive shall not disclose to
the Company, or use for the Company’s benefit, any information which may
constitute trade secrets or confidential information of third parties, to the
extent the Executive has any such secrets or information.

(f) Executive agrees not to disclose any information regarding the facts leading
up to or the existence or substance of this Agreement, except to Executive’s
spouse, domestic or civil union partner, tax advisor, and/or an attorney with
whom Executive chooses to consult regarding Executive’s consideration of this
Agreement, or as otherwise required by law.

(g) The provisions of this Section 6, unless otherwise noted, shall survive the
termination of this Agreement and the expiration of the Employment Period.





-9-

 

--------------------------------------------------------------------------------

 

 

7. Restrictive Covenants.

(a) The Executive acknowledges and agrees (i) that the services to be rendered
by the Executive for the Company are of a special, unique, extraordinary and
personal character; (ii) that the Executive has and will continue to develop a
personal acquaintance and relationship with one or more of the Company’s
customers, employees, suppliers and independent contractors, which may
constitute the Company’s primary or only contact with such customers, employees,
suppliers and independent contractors, and (iii) that the Executive will be
uniquely identified by customers, employees, suppliers, independent contractors
and retail consumers with the Company products. Consequently, the Executive
agrees that it is fair, reasonable and necessary for the protection of the
business, operations, assets and reputation of the Company and that the
Executive makes the covenants contained in this Section 7.

(b) The Executive agrees that, during the Employment Period and, for a period of
12 months thereafter (“Restricted Period”), the Executive shall not, directly or
indirectly, own, manage, operate, join, control, participate in, invest in or
otherwise be connected or associated with, in any manner, including as an
officer, director, employee, partner, consultant, advisor, proprietor, trustee
or investor, any Competing Business in the United States; provided however that
nothing contained in this Section 7(b) shall prevent the Executive from owning
less than 2% of the voting stock of a publicly held corporation for investment
purposes.  For purposes of this Section 7(b), the term “Competing Business”
shall mean any business entity that engages in a competing business with the
Company, including, without limitation, any of the entities set forth on Exhibit
A.

(c) The Executive agrees that, during the Restricted Period, the Executive shall
not, directly or indirectly:

(i) persuade or seek to persuade any customer of the Company to cease to do
business or to reduce the amount of business which any customer has customarily
done or contemplates doing with the Company, whether or not the relationship
between the Company and such customer was originally established in whole or in
part through the Executive’s efforts;

(ii) seek to employ or engage, or assist anyone else to seek to employ or
engage, any person who: (x) is in the employ of the Company or any of its
affiliates; (y) was in the employ of the Company or any of its affiliates and
voluntarily terminated that employment during the Executive’s Restricted Period
or in the six months preceding the termination of the Executive’s employment
with the Company; or (z) at any time during the six months preceding the
termination of the Executive’s employment with the Company was an independent
contractor providing material manufacturing, marketing, sales, financial or
management consulting services in connection with the business of the Company or
any of its affiliates and with whom the Executive had regular contact; or

(iii) interfere in any manner in the relationship of the Company or any of its
affiliates with any of its suppliers or independent contractors, whether or not
the relationship between the Company and the applicable affiliate and such
supplier or independent contractor was originally established in whole or in
part by the Executive’s efforts.



-10-

 

--------------------------------------------------------------------------------

 

 

As used in this Section 7, the terms “customer” and “supplier” shall mean and
include any individual, proprietorship, partnership, corporation, joint venture,
trust or any other form of business entity which is then a customer or supplier,
as the case may be, of the Company or which was such a customer or supplier at
any time during the one-year period immediately preceding the date of
termination of employment.

(d) The Executive agrees that, during the Restricted Period, the Executive will
take no action which is intended, or would reasonably be expected, to harm the
Company or its reputation or which would reasonably be expected to lead to
unwanted or unfavorable publicity to the Company.

(e) The Executive agrees not to publicly or privately make or publish any
statement (oral or written) that would disparage, criticize or defame the
Company or its affiliates or their executives or directors, and the Executive
will do his or her best to ensure that the Executive’s family members, agents or
representatives also do not publicly or privately make or publish any statement
(oral or written) that would disparage, criticize or defame the Company or its
affiliates or their executives or directors.

(f) The provisions of this Section 7 shall survive the termination of
this Agreement and the expiration of the Employment Period.

8. Remedies.

(a) The Executive acknowledges and agrees that the remedy at law available to
the Company for breach of any of the Executive’s obligations under this
Agreement (including without limitation Sections 6 or 7) may be inadequate and
that damages flowing from such breach may not be readily susceptible to
measurement in monetary terms.  Accordingly, the Executive acknowledges,
consents and agrees that in addition to any other rights or remedies that the
Company may have at law or in equity or as may otherwise be set forth in this
Agreement, if the Executive violates any of the provisions of this Agreement
(including, without limitation Sections 6 or 7), the Company shall be entitled
to a decree specifically enforcing such provisions, and shall be entitled to a
temporary restraining order or a preliminary or permanent injunction,
restraining the Executive from committing or continuing any such violation,
without the necessity of proving actual damages, posting any bond or other
security. Such injunctive relief in any court shall be available to the Company,
in lieu of, or prior to or pending determination in, any arbitration proceeding
pursuant to Section 11(d).

(b) It is agreed that in the event of a breach of this Agreement (including,
without limitation, Sections 6 or 7), the Executive shall repay to the Company
the amount of any payments made pursuant to Section 4 other than the Accrued
Salary.  This Section 8(b) is in addition to any damages or remedies to which
the Executive is entitled to under law or equity, except that any damages award
will be reduced by the amount the Executive repaid pursuant to this Section
8(b).

(c) To the extent required under applicable laws rules and regulations, the
Company will be entitled to recoup, and the Executive will be required to repay,
any payments or benefits pursuant to this Agreement.



-11-

 

--------------------------------------------------------------------------------

 

 

9. Withholding.  The parties understand and agree that all payments to be made
by the Company pursuant to this Agreement shall be subject to all applicable tax
and other withholding obligations of the Company.

10. Notices.  All notices required or permitted hereunder will be given in
writing by personal delivery; by confirmed facsimile transmission; by express
delivery via any reputable express courier service; or by registered or
certified mail, return receipt requested, postage prepaid.  Any notice to the
Company shall be addressed to the Chief Executive Officer of Kate Spade &
Company, Two Park Avenue, New York, New York 10016, with a copy to the General
Counsel, Kate Spade & Company, Inc., 5901 West Side Avenue, North Bergen, New
Jersey 07047, or at such other address as the Company may hereafter designate to
the Executive by notice as provided in this Section 10.  Any notice to be given
to the Executive shall be addressed to the Executive’s home address of record,
or at such other address as the Executive may hereafter designate to the Company
by notice as provided herein.  Notices which are delivered personally, by
confirmed facsimile transmission, or by courier as aforesaid, will be effective
on the date of delivery.  Notices delivered by mail will be deemed effectively
given upon the fifth calendar day subsequent to the postmark date thereof.

11. Miscellaneous.

(a) The failure of either party at any time to require performance by the other
party of any provision hereunder will in no way affect the right of that party
thereafter to enforce the same, nor will it affect any other party’s right to
enforce the same, or to enforce any of the other provisions in this Agreement;
nor will the waiver by either party of the breach of any provision hereof be
taken or held to be a waiver of any prior or subsequent breach of such provision
or as a waiver of the provision itself.

(b) Each of the covenants and agreements set forth in this Agreement are
separate and independent covenants, each of which has been separately bargained
for and the parties hereto intend that the provisions of each such covenant
shall be enforced to the fullest extent permissible.  Should the whole or any
part or provision of any such separate covenant be held or declared invalid,
such invalidity shall not in any way affect the validity of any other such
covenant or of any part or provision of the same covenant not also held or
declared invalid.  If any covenant shall be found to be invalid but would be
valid if some part thereof were deleted or the period or area of application
reduced, then such covenant shall apply with such minimum modification as may be
necessary to make it valid and effective.

(c) The Executive acknowledges and agrees that his or her work with the Company
directly affects the Company’s operations in the State of New York and,
therefore, the parties agree that all provisions in this Agreement will be
governed, construed and enforced in accordance with the laws of the State of
New York and without regard to conflict of law provisions.

(d) Any controversy arising out of or relating to this Agreement or the breach
hereof shall be settled by JAMS arbitration in the City of New York in
accordance with the rules then governing.  Judgment upon the arbitration award
rendered may be entered in any court having jurisdiction thereof, except that in
the event of any controversy relating to any violation or alleged violation of
any provision of Sections 6 or 7 hereof, the Company in its sole discretion

-12-

 

--------------------------------------------------------------------------------

 

 

shall be entitled to seek injunctive relief from a court of competent
jurisdiction without any requirement to first seek arbitration.  The parties
hereto agree that any arbitral award may be enforced against the parties to an
arbitration proceeding or their assets wherever they may be found.  In the event
that (i) the Executive makes a claim against the Company under this Agreement;
(ii) the Company disputes such claim, and (iii) the Executive prevails with
respect to such disputed claim, then the Company shall reimburse the Executive
for the Executive’s reasonable costs and expenses (including reasonable
attorneys’ fees) incurred by the Executive in pursuing such disputed claim.

(e) The parties agree (subject to Sections 11(c) and (d)) to the exclusive
jurisdiction of the federal and state courts in the County of New York, State of
New York for any disputes arising out of this Agreement or the Executive’s
employment, and agree to dismiss any claim brought in any other forum, with the
party who filed a claim in such other forum to be responsible for all costs
associated with such dismissal.

(f) This Agreement sets forth the entire agreement by and between the Company,
the Company and the Executive with respect to the subject matter hereof.  For
purposes of clarity, any Executive Severance Agreement previously entered into
between the Executive and the Company is superseded in its entirety and is of no
further force or effect after the Effective Date.

(g) The Section headings contained herein are for purposes of convenience only
and are not intended to define or list the contents of the Sections.

(h) The provisions of this Agreement which by their terms call for performance
subsequent to termination of the Executive’s employment, or termination of
this Agreement, shall so survive such termination.

(i) Except as set forth in Section 4, the Executive shall not be required to
mitigate, by seeking employment or otherwise, the amount of any payment or
benefit provided for in this Agreement, including without limitation any payment
or benefit made or vested upon or as a result of the termination of the
Executive’s employment, nor will any compensation, income, or other benefit from
any source whatsoever create any mitigation, offset or reduction against any
such payment or benefit.

(j) The Executive and the Company each hereby acknowledges and agrees that the
provisions of this Agreement are not intended to create any contractual
obligations with respect to the Executive’s employment by the Company.  The
Executive and the Company each acknowledges and agrees the Executive’s
employment by the Company continues to be “at-will,” and either the Executive or
the Company may terminate the employment relationship at any time for any reason
with or without Cause or notice.

 

 

[Remainder of page intentionally left blank]

 





-13-

 

--------------------------------------------------------------------------------

 

 

[Signature Page, Kate Spade & Company Executive Severance Agreement]

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first above set forth.

 

 

 

 

 

 

KATE SPADE & COMPANY

 

 

Date: ___________________

By:___________________

 

 

                                

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

Date: ___________________

By:___________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



-14-

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

LIST OF COMPETING BUSINESSES

 

Burberry, Coach, J. Crew, Marc Jacobs, Michael Kors and subsidiary brands,
Polo/Ralph Lauren, Tory Burch, Cole Haan, DVF, Dooney and Burke, Paul Smith,
Rebecca Minkoff and Stuart Weitzman.

 

 

-15-

 

--------------------------------------------------------------------------------